Citation Nr: 1033344	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  01-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for essential hypertension.

4.  Entitlement to service connection for pulmonary hypertension.

5.  Entitlement to service connection for a psychiatric disorder, 
to include panic or anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 until April 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the above-referenced 
claims.  

The Veteran was afforded a Travel Board hearing in June 2005 
before a Veterans Law Judge regarding the issues on appeal.   A 
transcript of the hearing has been obtained and is associated 
with the claims file.  In a correspondence dated in May 2010, the 
Veteran was informed that the Veterans Law Judge who conducted 
the June 2005 hearing was no longer employed with the Board.  
However, the Veteran declined the opportunity to testify at 
another hearing. 

In a February 2006 decision, the Board denied service connection 
for sinusitis, hemorrhoids, essential hypertension, pulmonary 
hypertension, and a psychiatric disorder.  Thereafter, the 
Veteran appealed the Board's denial of his claims to the United 
States Court of Appeals for Veterans Claims (Court).  In December 
2009, the Court issued a Memorandum Decision that vacated the 
Board's February 2006 with respect to the service connection 
claims and remanded the claims to the Board for appropriate 
action.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Sinusitis and Hemorrhoids 

By way of background, the Veteran has claimed that he currently 
has a sinusitis disorder and a hemorrhoids disorder that are 
related to his military service.  The Veteran claims that he was 
treated for sinus problems in service and that he continued to 
have sinusitis following separation.  In regards to the 
hemorrhoids claim, the Veteran asserts that he suffered from 
constipation and rectal bleeding during his military service and 
that he was treated for hemorrhoids within a year of his 
discharge from active duty.  He reports that his bleeding was so 
severe that it actually caused anemia.  

His service records show treatment for sinus problems.  The 
service records do not contain evidence of hemorrhoids, but a VA 
record dated in February 1972 noted a finding of external 
hemorrhoids.  

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

The Board notes that the Veteran's service treatment records have 
been associated  with the claims file.  While these records 
includes only a single entry of a reported sinus problem and are 
negative for reports of hemorrhoids, the Board notes that lay 
statements, such as those by the Veteran, may be competent to 
support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Thus, the Veteran's statements regarding the onset 
and continuity of his sinus and hemorrhoids symptomatology must 
be given consideration in determining whether service connection 
is warranted for the claimed disorders. 

As noted by the Court in the December 2009 Memorandum Decision, 
VA has not solicited a medical opinion as to the etiology of the 
Veteran's claimed sinusitis and hemorrhoids disorders.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or persistent 
or recurrent symptoms of a disability); (2) evidence establishing 
that he suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period; (3) an indication the current disability or symptoms may 
be associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 
U.S.C.A. § 1154(a) requires VA to give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a claim 
for disability benefits).   

In light of the foregoing, the Board finds that additional 
development is needed prior to deciding the Veteran's claims  
Given the service treatment records showing treatment for a sinus 
condition and the Veteran's competent lay statements regarding 
the onset and continuity of his sinus and hemorrhoids 
symptomatology, the Board finds it necessary to provide the 
Veteran with appropriate VA examinations in an attempt to 
determine whether any current sinus or hemorrhoids disorders are 
related to his active service.  Therefore, a remand is needed for 
VA examinations and medical opinions.  See McLendon, 20 Vet. App. 
at 79.

Essential Hypertension, Pulmonary Hypertension, and Psychiatric 
Disorder

Here, the Veteran has claimed that he has essential hypertension, 
pulmonary hypertension and a psychiatric disorder that are 
related to his potentially service-connected hemorrhoids.  In 
light of the evidence as described above and the claimed 
relationship between the claimed hemorrhoids disorder and any 
hypertension and diagnosed mental disorder, the Board finds that 
the Veteran's hypertension and psychiatric claims are 
inextricably intertwined with the claim for service connection 
for hemorrhoids.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).  
As such, the Veteran's hypertension and psychiatric disorder 
claims are remanded for further development and adjudication 
along with the claim for service connection for hemorrhoids.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
etiology of the claimed sinusitis disorder.  
The claims folder and a copy of this Remand 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the Remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the examination 
report.  

The examiner is asked to identify all 
respiratory disorders found to be present.  
For any and all current respiratory diagnoses 
made, including but not limited to sinusitis, 
if found, the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any of diagnosed 
respiratory disorder is etiologically related 
to any documented in-service reports of sinus 
symptomatology, or is otherwise related to 
the Veteran's period of active service.  The 
examiner should consider any reports of 
continuity of sinus symptoms since service 
and acknowledge such statements made by the 
Veteran in offering the opinion.   The 
examiner must provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be reached.  

2.  The RO/AMC should also schedule the 
Veteran for appropriate VA examination(s) to 
determine the etiology of the claimed 
hemorrhoids, essential hypertension, and 
pulmonary hypertension disorders. The claims 
folder and a copy of this Remand must be made 
available to the examiner(s).  The 
examiner(s) should note in the examination 
reports that the claims folder and the Remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner(s) should be 
conducted at this time, and included in the 
examination reports.  

Specifically the examiner(s) are requested to 
respond to the following:
(a)  Identify all hemorrhoids disorders found 
to be present.  For any and all diagnoses 
made, the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any diagnosed 
hemorrhoids disorder is etiologically related 
to the Veteran's military service.  The 
examiner(s) should consider any reports of 
continuity of hemorrhoids symptoms since 
service and acknowledge such statements made 
by the Veteran in offering the opinion.  

(b)  Identify all hypertension disorders 
found to be present.  For any and all 
hypertension diagnoses made, to include 
essential hypertension and pulmonary 
hypertension, the examiner is asked to opine 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that any diagnosed hypertension disorder is 
related to any diagnosed hemorrhoids disorder 
or is otherwise related to the Veteran's 
military service.

(c)  The rationale for all opinions expressed 
should also be provided in a legible report.  
If the examiner(s) are unable to render an 
opinion without resort to mere speculation, 
he or she should so indicate and discuss why 
an opinion cannot be provided.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of any psychological 
disorder(s).  The entire claims file and a 
copy of this Remand must be made available to 
and reviewed by the examiner prior to 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail. 

The examiner is asked to identify all 
psychological disorders found to be present.  
For any and all current diagnoses made, the 
examiner is requested to offer an opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that any of the diagnosed disorders is the 
result of a hemorrhoids disorder or is 
otherwise related to the Veteran's military 
service.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be rendered.

4.  After undertaking the above tasks and any 
additional development deemed appropriate, 
the RO shall readjudicate the claims of 
service connection for sinusitis, 
hemorrhoids, essential hypertension, 
pulmonary hypertension and a psychiatric 
disorder.  If the determinations remain 
adverse to the Veteran, he and his 
representative shall be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond thereto.  
Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


